Citation Nr: 0506870	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured proximal phalanx of the left great 
toe.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for adenoid cystic carcinoma of the left parotid 
(salivary gland).

3.  Entitlement to service connection for adenoid cystic 
carcinoma of the left parotid (salivary gland).

4.  Entitlement to service connection for basal cell 
carcinoma as secondary to service-connected tinea versicolor 
of the abdomen and eczema of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1968 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

A videoconference hearing was held in April 2004, before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  During the 
hearing, the veteran withdrew his request for a local hearing 
at the RO.  


FINDINGS OF FACT

1.  Residuals of a fractured proximal phalanx of the left 
great toe are manifested by lost range of motion with pain 
and instability that more nearly approximates a moderately 
severe degree of overall left foot impairment.

2.  In an March 1997 rating decision, the RO denied service 
connection for adenoid cystic carcinoma of the left parotid 
(salivary gland).  In a letter dated in April 1997, the 
veteran was informed of this decision and his appeal rights, 
but did not file a notice of disagreement to initiate further 
review of the decision.

3.  Evidence of record after the issuance of the March 1997 
rating decision is new evidence that, by itself or when 
considered with evidence of record before the March 1997 
rating decision, relates to unestablished facts necessary to 
substantiate a claim of entitlement to service connection for 
adenoid cystic carcinoma of the left parotid (salivary 
gland).

4.  Adenoid cystic carcinoma of the left parotid (salivary 
gland) was not present in service, is not etiologically 
related to service, and was not caused or chronically 
worsened by service-connected disability.

5.  Basal cell carcinoma was not present in service, is not 
etiologically related to service, and was not caused or 
chronically worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent evaluation, 
and no more, for residuals of a fractured proximal phalanx of 
the left great toe have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5271, 5284 (2004).

2.  The March 1997 rating decision that was issued in April 
1997, which denied service connection for adenoid cystic 
carcinoma of the left parotid (salivary gland), is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).

3.  New and material evidence has been received since the 
March 1997 to reopen the claim of entitlement to service 
connection for adenoid cystic carcinoma of the left parotid 
(salivary gland).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

4.  Adenoid cystic carcinoma of the left parotid (salivary 
gland) was not incurred in or aggravated by active service, 
and may not be presumed to have been incurred in or 
aggravated by service, including due to exposure to Agent 
Orange. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) 
(2004). 

5.  Basal cell carcinoma was not incurred in or aggravated by 
active service, including due to exposure to Agent Orange, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for residuals of a fractured proximal 
phalanx 
of the left great toe

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The RO has evaluated the veteran's left toe disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides for 
other foot injuries.  A maximum 30 percent evaluation is 
provided for severe foot injury.  For a moderately severe 
foot injury, a 20 percent evaluation is provided.  For 
moderate foot injury, a 10 percent evaluation is provided.

It is established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, VA must consider the effects of the disability 
upon ordinary use and flare-ups, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. 4.14 (2004).

The veteran's foot disability is currently rated as 10 
percent disabling pursuant to Diagnostic Code 5284.  The 
Board continues to consider the propriety of a higher rating 
pursuant to Diagnostic Code 5284, generally pertaining to 
impairment of the foot, and finds that the veteran's service-
connected disability picture more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5284 
based on a moderately severe foot injury, as further 
explained below.

To summarize, the veteran's statements describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria. 

In this regard, the appellant reports pain, which varies in 
severity depending on use.  The August 2003 VA examination 
report findings indicate signs of painful motion, 
instability, weakness, and tenderness.  The examiner noted 
that an x-ray study of the left foot was compared to a study 
in January 2003.  The study showed showed that the sclerosis 
and deformity of the mid-portion of the proximal phalanx of 
the great toe appeared stable since the last study.  The foot 
otherwise appeared unremarkable without evidence of acute 
fracture, dislocation, erosions, destructive changes, or 
significant degenerative joint disease.  The examiner 
assessed that the veteran most likely had a hallux limitus of 
the left with possible interphalangeal joint accessory 
sesamoiditis.  The examiner commented that the veteran's 
discomfort most likely comes from a distal interphalangeal 
joint (IPJ) sesamoid in the IPJ of the left hallux and/or 
hallux limitus.  The veteran was a regular patient at the 
Podiatry clinic for several years.  He was told that if 
surgical intervention was an option if the foot trouble did 
not improve.  The veteran wore orthotics and walked with an 
apropulsive gait.  He was avoiding putting weight on the left 
first metacarpophalangeal joint (MPJ) to prevent any 
discomfort on weightbearing.  

After reviewing the evidence of record, the Board finds that 
the evidence more nearly approximates the criteria for 
moderately severe impairment.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5284.  Therefore, a 20 percent rating for the 
residuals of a fractured proximal phalanx of the left great 
toe is warranted.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

To warrant a 30 percent rating under Diagnostic Code 5284, 
the veteran would have to demonstrate overall impairment that 
is severe.  None of the competent medical evidence of record 
describes the veteran's individual symptoms or overall 
disability level as severe.  Outpatient records note, at most 
pain described as no more than moderately severe.  Thus, the 
competent medical evidence does not show that the veteran's 
left toe disability more nearly results in a severe degree of 
impairment.

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, the Board finds no basis upon which 
to assign a higher or separate disability evaluation.  There 
is, for instance, no evidence of ankylosis.  (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure. See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) [citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91]; see 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992)).  No other 
diagnostic codes that allow for a higher evaluation are shown 
to be applicable based on the nature of the symptoms 
complained of by the veteran and documented in the medical 
evidence of record.

In sum, the current residuals of a fractured proximal phalanx 
of the left great toe cause interference with activities such 
as walking.  Such findings more nearly approximate a 
moderately severe degree of disability.

The Board finds that a rating in excess of 20 percent is not 
warranted because the evidence of record does not more nearly 
approximate severe loss of motion as required by Diagnostic 
Code 5284.  Accordingly, the Board finds that the criteria 
for severe disability have not been met.

II.  New and Material Evidence

The record shows that a rating decision dated March 1997, and 
issued by the RO in April 1997, denied the veteran's claim of 
entitlement to service connection for adenoid cystic 
carcinoma of the left parotid (salivary gland).  Although the 
veteran was informed of this determination and of his 
appellate rights in the April 1997 RO notice letter, he did 
not initiate an appeal.  The rating decision therefore became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.201, 20.202, 20.302, 20.1103.  However, a claim 
will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for adenoid cystic carcinoma of the left parotid 
was received in September 2001, and evidence has been 
received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
RO received the veteran's claim to reopen in September 2001, 
after the amended regulation went into effect.  Therefore, 
the Board will apply the amended regulation.

The regulation specifies that those amendments do not apply 
to claims, such as the claim here, that were pending before 
that date.  In order to satisfy the applicable requirement, 
the evidence "must be both new and material."  Smith v. 
West, 12 Vet. App. at 314.  

Where, as here, a claim to reopen is presented, a two-step 
analysis is performed. The first step is a determination of 
whether evidence presented or secured since the last final 
denial of the claim is "new and material."  See 38 U.S.C.A. § 
5108; Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).  

Second, if VA determines that new and material evidence has 
been submitted, it may then evaluate the merits of the claim 
based on the entire record, after ensuring that the duty to 
assist has been fulfilled.  In order for evidence to be 
sufficient to reopen a previously denied and final claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.

The pertinent evidence of record at the time of the 1997 
rating decision consisted primarily of the veteran's service 
medical records.  The evidence also showed that the veteran 
had developed cancer and it was removed in 1975.  The RO 
denied the claim because the veteran's claimed condition was 
not a presumptive disorder.  There was no medical opinion of 
record at the time that linked the veteran's claimed disorder 
to his military service.  

Evidence presented or secured since the March 1997 rating 
decision includes a private medical statement submitted by 
T.C., M.D., dated in December 2001.  Dr. T.C. opined that the 
veteran's cancer could have developed as a result of his 
exposure to Agent Orange during service, although there was 
no "definite" medical evidence available showing that Agent 
Orange exposure cause cancers of the salivary glands.

In consideration of all of the foregoing, and having found 
that new and material evidence has been presented since 1997, 
the previously denied claim of entitlement to service 
connection for adenoid cystic carcinoma of the left parotid 
(salivary gland) is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

III.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. See 38 
C.F.R. § 3.303(b) (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed. The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2). See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Moreover, the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following disorders: 
hepatobiliary cancers; nasopharyngeal cancer; bone and joint 
cancer; breast cancer; cancers of the female reproductive 
system; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm parameters and infertility; Parkinson's 
disease and parkinsonism; amyotrophic lateral sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity (other than diabetes mellitus, type 
II); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-641 (2003).

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Proof of direct 
service connection between exposure and disease entails 
showing that exposure during service actually caused the 
malady, which develops years later. Actual causation carries 
a very difficult burden of proof.  See Combee at 1042.

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (2002); 38 
C.F.R. § 3.102 (2004).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that adenoid cystic carcinoma of the left 
parotid (salivary gland) and basal cell carcinoma are not 
included as presumptive disorders under the law.  See 38 
C.F.R. § 3.309(e).  Therefore, service-connection must be 
denied for adenoid cystic carcinoma of the left parotid 
(salivary gland) and basal cell carcinoma on a presumptive 
basis.

The veteran's service records do not show treatment for or a 
diagnosis of adenoid cystic carcinoma of the left parotid 
(salivary gland) and basal cell carcinoma.  

The post-service medical evidence consists VA outpatient 
treatment, hospital and examination reports.  This evidence 
shows that he has been diagnosed with adenoid cystic 
carcinoma of the left parotid (salivary gland) and basal cell 
carcinoma.  

The veteran underwent surgery to remove the parotid carcinoma 
in 1975.  There is no medical evidence of record that links 
the disorder to the veteran's service four years before.  

In addition, with respect to the issue of service connection 
for basal cell carcinoma, the Board notes that the veteran is 
service connected for a skin disorder.  The veteran maintains 
that his basal cell carcinoma developed secondarily as a 
result of this disorder.  The Board finds that there is no 
medical evidence of record that supports the veteran's 
contention.  

In December 2001 January 2003, Dr. T.C. submitted a letter to 
VA stating that the veteran's cancer could have developed as 
a result of his exposure to Agent Orange during service, 
although there was no "definite" medical evidence available 
showing that Agent Orange exposure cause cancers of the 
salivary glands.

In considering the merits of this opinion, the Board points 
out that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. T.C. did 
not provide any scientific evidence to support the opinion, 
or to explain the reasons for his change of opinion.  In 
fact, the doctor noted that there was no known medical 
evidence to support the finding.  As such, the Board finds 
the opinion lacking probative value.

Additionally, the use of the word "could" makes the opinion 
of an examiner speculative in nature. See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus). See also, Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

In sum, with respect to the claims for adenoid cystic 
carcinoma of the left parotid (salivary gland) and basal cell 
carcinoma, the veteran has not demonstrated continuity of 
symptomatology sufficient to establish service connection 
under 38 C.F.R. § 3.303(b). The medical evidence reflects 
that the veteran's parotid cancer developed four years after 
he was discharged from service.  The basal cell carcinoma was 
diagnosed over 20 years after his discharge from service.  

To the extent that the veteran offers his own statements to 
demonstrate a causal relationship between his adenoid cystic 
carcinoma of the left parotid (salivary gland) and basal cell 
carcinoma and his military service, including exposure to 
Agent Orange the Board notes that, as a lay person, he is not 
capable of opining on matters requiring medical knowledge, 
such as medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge). Therefore, 
his opinion is also not a sufficient basis for an award of 
service connection.

The Board concludes there is no justification or need for 
referral for an additional VA opinion in this case.  Since 
there is no evidence of any type of treatment for a adenoid 
cystic carcinoma of the left parotid (salivary gland) or 
basal cell carcinoma during the veteran's active military 
service, any opinion relating his current disorder to service 
would be based solely on history as provided by the veteran, 
as opposed to objective documentation. See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  For this reason, the Board 
finds that there is no basis for obtaining a VA opinion 
regarding the etiology of the veteran's currently manifested 
adenoid cystic carcinoma of the left parotid (salivary gland) 
and basal cell carcinoma under the VCAA, as there is no 
reasonable possibility that such an opinion could 
substantiate his claim on a direct basis.  See 38 U.S.C.A. § 
5107 (West 2002).

The Board concludes that the preponderance of the evidence is 
against a finding that adenoid cystic carcinoma of the left 
parotid (salivary gland) or basal cell carcinoma was caused 
by exposure to Agent Orange in service; continuity of 
symptomatology has not been demonstrated, and there is no 
medical opinion relating the adenoid cystic carcinoma of the 
left parotid (salivary gland) or basal cell carcinoma to any 
other incident or aspect of the veteran's active military 
service.  Accordingly, the claim for service connection for 
adenoid cystic carcinoma of the left parotid (salivary gland) 
and basal cell carcinoma, including due to exposure to Agent 
Orange must be denied.  

IV.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO advised the veteran, in letters dated in November 
2001, what information and evidence was needed to 
substantiate his claims.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The statement of the case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  The November 2003 statement of the 
case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has provided the veteran an examination for his claimed 
left foot disorder.  The As will be explained in more detail 
below, the Board finds that further development is not needed 
in this case with respect to the issues on appeal because 
there is sufficient evidence to decide the claim. 


Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a 20 percent rating for residuals of a 
fractured proximal phalanx of the left great toe is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for adenoid cystic carcinoma of the left parotid (salivary 
gland), has been received. The claim is reopened. The appeal 
is granted only to this extent.

Service connection for adenoid cystic carcinoma of the left 
parotid (salivary gland) is denied.

Service connection for basal cell carcinoma, to include as 
due to herbicide exposure, is denied.



	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


